Citation Nr: 0926170	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for digestive/stomach 
condition to include bleeding ulcers, celiac sprue and 
ulcerative colitis secondary to the service-connected 
disability of acne vulgaris, chronic, face, neck, shoulders, 
upper arms, chest and back, moderately severe, but not 
disfiguring (stomach disability).

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To obtain a clarifying medical opinion 
regarding the etiology of the Veteran's stomach disability 
and to furnish the Veteran with a duty to assist notice 
regarding his inextricably intertwined claim for a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Veteran filed a claim for a stomach disability secondary 
to his service-connected acne vulgaris.  The RO denied the 
claim based in part on the VA examination conduced in January 
2007.  The examiner determined that it was "less likely" 
that the Veteran's stomach disability was caused by his 
service-connected disability, but at the time of the 
examination on January 11, 2007, the examiner had not 
reviewed the Veteran's private treatment records detailing 
his treatment for his stomach disability over the last twenty 
years.  See records from Columbus Family Practice and 
Columbus Community Hospital.  The appellate record reflects 
that the records from Columbus Family Practice and Columbus 
Community Hospital were received by the RO in December 2006, 
but the examiner explicitly stated in his report that he not 
reviewed any records from the Veteran's private treating 
physicians.  The examiner also did not opine whether the 
Veteran's service-connected acne vulgaris may have aggravated 
his stomach disability, which is a basis for making out a 
claim under 38 C.F.R. § 3.310 (2008).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, 
the Board finds the January 2007 examination was inadequate, 
and as a result a remand in required.

Additionally, the RO did not furnish the Veteran with a duty 
to assist notice under the VCAA (Veterans Claims Assistance 
Act of 2000; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp 2001) informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim under 38 C.F.R. § 3.324 (2008).  

The appeal is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
notice letter under the VCAA informing 
him of the information and evidence not 
of record that is necessary to 
substantiate his claim under 38 C.F.R. 
§ 3.324; including the information and 
evidence that VA will seek to provide; 
and the information and evidence that he 
is expected to provide.  

2.  The claims file should be reviewed by 
a specialist who the RO/AMC deems 
appropriate to render an opinion 
regarding the etiology of the Veteran's 
stomach disability.  The examiner is 
requested to review all pertinent medical 
records associated with the claims file 
and address the following matters in the 
examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's service-connected acne 
vulgaris, or treatment thereof, 
caused or aggravated his stomach 
disability.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claim 
for a stomach disability on a secondary 
service-connected basis.  If and only if 
the benefit for a stomach condition is 
not granted, the RO/AMC should fully 
adjudicate the claim under 38 C.F.R. 
§ 3.324.  If any of the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



